DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (Fig. 1).
Regarding claim 1, Robinson (Fig. 1) discloses an amplifier circuit comprising the method step of obtaining (20) a transmission signal (the signal going through the elements 30 to 36 to input terminal of 20 and the signal going through the elements 32 to 38 to input terminal of 22) with phase (PM PATH 1) and amplitude (AM PATH 1) modulation, (20) a power-amplified polar signal (output signal of 44) for approximating a power amplified transmission signal by power amplifying a first constant envelope signal (the input signal of 30) with one of two or more first amplification factors (characteristics of 20) based on the transmission signal (the signal going through the elements 30 to 36 to input terminal of 20 and the signal going through the elements 32 to 38 to input terminal of 22), generating an outphasing pair (PM PATH 1, PM PATH 2) of a first power amplified outphasing signal (output signal of 20) and a second power amplified outphasing signal (output signal of 22) based on the transmission signal (the signal going through the elements 30 to 36 to input terminal of 20 and the signal going through the elements 32 to 38 to input terminal of 22), and combining (60) the power-amplified polar signal (output signal of 44) and the first power amplified outphasing signal (output signal of 20) and the second power 
Regarding claim 15, wherein the transmission signal (the signal going through the elements 30 to 36 to input terminal of 20 and the signal going through the elements 32 to 38 to input terminal of 22) comprises in-phase and quadrature components.
Regarding claim 20, the limitation recited in claim 20 is intended use of the invention.
Regarding claim 21, Robinson (Fig. 1) discloses an amplifier circuit comprising a signal component separator unit (28), a polar section (52, 44) configured to generate a power amplified polar signal (output signal of 44) for approximating a power amplified transmission signal by power amplifying a first constant envelope signal (the input signal of 30) with one of two or more first amplification factors (characteristics of 20) based on the transmission signal (the signal going through the elements 30 to 36 to input terminal of 20 and the signal going through the elements 32 to 38 to input terminal of 22), an outphasing section (20, 22) configured to generate an outphasing pair (PM PATH 1, PM PATH 2) of a first power amplified outphasing signal (output signal of 20) and a second power amplified outphasing signal (output signal of 22) based on the transmission signal (the signal going through the elements 30 to 36 to input terminal of 20 and the signal going through the elements 32 to 38 to input terminal of 22), and combiner (60) configured to combine the power-amplified polar signal (output signal of 44) and the first power amplified outphasing signal (output signal of 20) and the second power amplified outphasing signal (output signal of 22) to provide the power amplified transmission signal (output signal of 60).

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 16-18 and 23 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2645